Citation Nr: 0032306	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to the assignment of a rating in excess of 30 
percent for Meniere's syndrome with defective hearing.

2.  Entitlement to the assignment of an initial rating in 
excess of 50 percent disabling for depression.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 30 
percent disabling was denied for Meniere's syndrome with 
defective hearing.  By that same rating action, service 
connection was granted for depression, as secondary to the 
service-connected Meniere's syndrome.  An initial rating of 
50 percent was assigned for depression, and the veteran has 
indicated disagreement with this evaluation.  

The Board notes that it has recharacterized one of the issues 
on appeal in order to comply with the decision of the Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court held that where the issue 
involves an appeal which has been developed from the initial 
rating assigned following a grant of service connection, it 
must be considered whether separate, or "staged" ratings may 
be assigned for separate periods of time.  The Court found 
that framing the issue as "entitlement to an increased 
rating" did not sufficiently inform the veteran that the 
issue actually involved any or all of the retroactive period 
from the effective date of the grant of service connection in 
addition to a prospective rating. Id.  The appellant's 
pleadings indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation, and 
the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to the service-connected depression. See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The claim for entitlement to a higher initial rating for 
depression is the subject of the Remand which immediately 
follows the decision herein.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  Meniere's syndrome with defective hearing is manifested 
by Level IV hearing in the left ear, Level XI hearing in the 
right ear, and constant right-sided tinnitus.  The objective 
evidence does not indicate the manifestation of vertigo, 
dizziness, vestibular imbalance, or cerebellar gait.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent disabling for Meniere's syndrome with defective 
hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Code 6100-6205 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an evaluation in excess of 30 
percent disabling is warranted for his service-connected 
Meniere's syndrome with defective hearing.  

The Board notes that during the pendency of the veteran's 
appeal, portions of Title 38 of the United States Code have 
been amended.  Specifically, 38 U.S.C.A. § 5103, which 
concerns VA's duty to assist a claimant with the development 
of facts pertinent to his claim, has been substantially 
revised.  VA must make "reasonable efforts" to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The Board finds that these 
revisions are applicable to the instant claim as they are 
more favorable than the prior statutory provisions.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The revised statutes contain expanded notice provisions, 
which require that the claimant be notified when VA is unable 
to obtain all of the relevant records which are sought in 
conjunction with a claim.  In addition, the new statute 
provides that in the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination when such an 
examination is necessary to make a decision on the claim.  
The record indicates that the veteran has been afforded two 
VA examinations in conjunction with the instant appeal.  
After his second (March 1999) examination, the veteran 
requested a new examination as he did not feel that the 
examination was conducted properly.  By letter dated August 
26, 1999, the veteran was informed that the March 1999 
audiology examination had been found to be sufficient for 
rating purposes, and he was instructed to address concerns 
regarding the conduct of the examination to the Charleston 
VAMC.  There is no indication that he subsequently disagreed 
with the RO's decision that his 1999 examination was 
sufficient, and on reviewing the examination report the Board 
finds the most recent examination to be adequate for rating 
purposes.  Thus, the Board finds that the duty to assist the 
veteran by providing a medical examination has been 
satisfied.  

In addition, the record indicates that the veteran is 
followed by VA for treatment of Meniere's syndrome and 
defective hearing and that available VA outpatient records 
have been sought in conjunction with this claim.  The Board 
is not aware of any additional private treatment records or 
outstanding VA treatment records which have not yet been 
sought or obtained with regard to the claim for an increased 
evaluation for Meniere's syndrome with defective hearing.  As 
the record does not indicate the need to obtain any 
additional pertinent records, the Board finds that VA's duty 
to assist the veteran through obtaining records has been 
satisfied.

Service connection for Meniere's syndrome, with defective 
hearing, was granted in January 1956 at which time a 30 
percent rating was assigned under Diagnostic Code 6205-6263.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  


Evidence

VA outpatient treatment records, dated in 1996, show that the 
veteran was followed for Meniere's syndrome for which 
Valium/Diazepam was prescribed as treatment.  

In 1997, the veteran was referred by VA for an evaluation of 
hearing loss and tinnitus.  He indicated that he had been 
totally deaf in the right ear since 1953.  He reported that 
dizziness and balance problems had improved, and his main 
complaint was of constant, incapacitating tinnitus in the 
right ear.  Ear, nose, and throat examination revealed the 
tympanic membranes to be intact bilaterally and the domes 
appeared normal.  On audiological examination, puretone 
decibel thresholds in the right ear were recorded as 70, 90, 
80, 80, and 95 decibels (dB) at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz (Hz), respectively, for an average 
puretone loss of 86 dB.  In the left ear, puretone thresholds 
were recorded as 10, 0, 25, 75, and 80 dB at the same 
frequencies, for an average puretone loss of 45 dB.  Speech 
recognition was zero percent in the right ear and 80 percent 
in the left ear.  The examiner noted that the audiogram 
indicated total sensory deafness in the right ear with high 
frequency sensory hearing loss in the left ear.  An 
assessment of profound total sensory deafness, right ear, 
with tinnitus, is shown.  

In March 1999, the veteran sought VA treatment for decreased 
hearing on the right.  He reported that his hearing aid did 
not help, and he described difficulty hearing when 2-3 people 
are talking.  He also indicated that tinnitus was causing 
anxiety.  Objective findings included impaction of cerumen in 
the right ear, which was removed prior to audiological 
examination.  On audiological examination, puretone decibel 
thresholds in the right ear were recorded as 75 dB and 90 dB 
at frequencies of 3000 and 4000 Hz, respectively.  Puretone 
thresholds in the left ear were recorded as 25, 10, 35, 80, 
and 80 dB at frequencies of 500, 1000, 2000, 3000, and 4000 
Hz, respectively.  Speech recognition thresholds were "nr" 
in the right ear and 84 percent in the left ear.  Diagnoses 
included severe sensorineural hearing loss in the right ear 
and a hearing loss in the left ear which was mild at 250 Hz, 
within normal limits at 500-1500 Hz, mild at 2000 Hz, and 
severe at 3000-8000 Hz.  

On VA examination in March 1999, the veteran's chief 
complaint was severe tinnitus in his right ear and worsening 
hearing in his left ear.  He indicated that tinnitus was 
constant in nature and caused depression, stress, anxiety, 
and sleeplessness.  He rated the tinnitus as a 10 on a scale 
of 1-10.  On audiological examination, puretone thresholds in 
the "left" ear were recorded as 20, 10, 45, 85, and 85 dB 
at frequencies of 500, 1000, 2000, 3000, and 4000 Hz 
respectively, for an average puretone loss of 56 dB at the 
frequencies of 1000-4000 Hz.  In the "right" ear, puretone 
thresholds were recorded as 75, 90, 80, 85, and 85 dB at the 
same frequencies, for an average puretone loss of 85 dB at 
the frequencies of 1000-4000 Hz.  (Note: It appears that 
findings for the "left" ear and the "right" ear were 
transposed on the examination report, based on previous 
evidence regarding the severity of the right-sided hearing 
loss, and this error has been remedied accordingly in the 
summary of evidence).  Speech recognition thresholds were 20 
percent in the right ear and 76 percent in the left ear.  
Diagnoses included the following:  right ear, severe to 
profound mixed hearing loss; and left ear, normal hearing 
through 1500 Hz with a moderate to severe mixed loss.  It was 
noted that the mixed component in both ears was about 20 dB.  

On VA outpatient treatment in April 1999, the veteran 
complained of no hearing in the right ear and constant loud 
tinnitus.  He denied dizziness or vertigo, although he 
reported becoming light-headed with anxiety attacks.  He also 
complained of decreased discrimination in the left ear.  
Objective findings included clear tympanic membranes and 
external auditory canals.  A notation of "Weber to left 
ear" is indicated.  Diagnoses included profound 
sensorineural hearing loss, right ear, and high frequency 
sensorineural hearing loss in the left ear.  

At his personal hearing in October 1999, the veteran 
testified that he has trouble understanding conversations.  
He noted that he can't go to the drive-through at a fast food 
restaurant and he avoids social events because of difficulty 
hearing and participating in conversations.  With regard to 
problems with vertigo and dizziness, he stated that he 
stumbles but seldom falls, and that he was currently very 
lightheaded.  He indicated that ringing in his ears is 
constant and that dizziness comes and goes.  He further 
reported that he has to be careful with eating because of 
nausea due to his medication.  He reported that so far 
hearing aids had not helped him as they cause static and 
close up the hearing canal.  In additional statements on 
appeal, the veteran has asserted that his hearing loss has 
continued to degrade.  He has also indicated that Meniere's 
syndrome should be rated as a moderate disability because he 
has attacks of unsteady and sideways reeling while walking.  

In a September 1999 lay statement, the veteran's daughter 
indicated that her father's hearing loss causes problems such 
as an inability to socialize; isolation and depression; an 
inability to work because he cannot communicate effectively; 
loss of self-confidence; and a general inability to function 
normally in society.  She noted that the veteran had 
experienced continued deterioration of his hearing ability at 
an accelerated rate over the last several years.  She stated 
that background noise coupled with ringing in his ear 
prevents him from being able to distinguish voices and 
sounds.  In her estimation, the veteran's hearing capability 
at best is 25 percent.  


Analysis

The Board notes that during the course of the instant appeal, 
the diagnostic criteria for evaluating diseases of the ear 
and other sense organs, including hearing loss and Meniere's 
syndrome, were amended, effective June 10, 1999.  See 38 
C.F.R. §§ 4.85-4.87a (2000); see also 64 Fed. Reg. 25202-
25210 (1999).  While the provisions for evaluation of hearing 
impairment are substantively the same as those in effect 
prior to the revisions, the amendments include the addition 
of provisions for unusual patterns of hearing impairment, as 
set forth in 38 C.F.R. § 4.86, which are applicable in this 
case.  In addition, the amendments to 38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (2000), which pertains to evaluation of 
Meniere's syndrome, contain substantive differences when 
compared with the criteria previously in effect.  The Board 
must therefore determine which version of the diagnostic 
criteria are more favorable to the veteran and his claim.  
See Karnas, supra; see also VAOGCPREC 3-2000 (April 2000).  

Under the previous effective criteria found in Diagnostic 
Code 6205, a 100 percent rating is warranted for severe 
Meniere's syndrome, with frequent and typical attacks, 
vertigo, deafness, and cerebellar gait.  When symptoms are 
moderate, with less frequent attacks, including cerebellar 
gait, a 60 percent rating is warranted.  A 30 percent 
evaluation is provided for Meniere's syndrome which is mild, 
with aural vertigo and deafness. 38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1998).  The revised criteria for 
evaluation of Meniere's disease (endolymphatic hydrops), 
provide a 100 percent rating where the evidence reflects 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  Hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus, warrants a 60 percent rating.  
Where there is hearing impairment with vertigo less than once 
a month, with or without tinnitus, a 30 percent evaluation is 
for assignment.  

The note accompanying the revised version Diagnostic Code 
6205 provides as follows: Evaluate Meniere's syndrome either 
under these criteria or by separately evaluating vertigo (as 
a peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
evaluation.  But do not combine an evaluation for hearing 
impairment, tinnitus, or vertigo with an evaluation under 
diagnostic code 6205.  38 C.F.R. § 4.87(a) (2000).  

According to 38 C.F.R. § 4.85 (2000), hearing impairment is 
evaluated by taking the results of controlled speech 
reception tests together with the results of the puretone 
audiometry test, in which an average hearing threshold level 
in the frequencies 1000, 2000, 3000, and 4000 Hz is provided.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity 
levels, from Level I for essentially normal acuity through 
Level XI for profound deafness. See Table VI, 38 C.F.R. § 
4.85 (2000).  With regard to the evaluation of hearing loss 
disability, modern pure tone audiometry testing and speech 
audiometry utilized in VA audiological clinics are well 
adapted to evaluate the degree of hearing impairment 
accurately.  Methods are standardized so that the performance 
of each person can be compared to a standard of normal 
hearing, and ratings are assigned based on that standard.  
The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results. 
Lendenmann v. Principi, 3 Vet.App. 345 (1992).

While the criteria found at 38 C.F.R. § 4.85 at Table VI and 
Table VII remain essentially unchanged, the new regulatory 
criteria provide that Table VIA (which does not require the 
use of speech recognition ability scores) may be used in 
situations where the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz (in which case the numeral will be elevated to the 
next highest Roman numeral.  Each ear is to be rated 
separately.  38 C.F.R. § 4.86 (2000).

Diagnostic Code 6260 currently provides a 10 percent rating 
for recurrent tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 
6260 (1999).  The criteria for evaluation of peripheral 
vestibular disorders are found in Diagnostic Code 6204, which 
provides an evaluation of 10 percent disabling for occasional 
dizziness and an evaluation of 30 percent disabling for 
dizziness and occasional staggering.  The note accompanying 
Diagnostic Code 6204 indicates that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before compensable evaluation can be assigned under 
this code.  

The record reflects that the RO has evaluated the instant 
claim under both the old criteria (rating decision dated 
March 1999); and the new criteria (see rating decision dated 
July 1999).  The Board has determined that in light of the 
evidence of record, 
the revised criteria are more favorable to the veteran's 
claim as these criteria provide for either separate ratings 
for the manifestations of Meniere's syndrome or a rating for 
Meniere's syndrome under Diagnostic Code 6205, whichever 
results in the higher overall evaluation.  Thus, the revised 
criteria provide additional criteria which have the potential 
to result in a higher rating for Meniere's syndrome.  See 
VAOGCPREC 3-2000 (April 2000).  Thus, the Board will utilize 
the revised criteria in the evaluation of this claim.  

As noted above, Meniere's syndrome will be evaluated either 
on the basis of the diagnostic criteria provided by 
Diagnostic Code 6205, or by separately evaluating vertigo 
(peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in the higher overall 
evaluation.  (See Note, Diagnostic Code 6205).  A separate 
evaluation of 10 percent disabling is currently in effect for 
tinnitus, and a rating of 30 percent is in effect under 
Diagnostic Code 6100-6205 (hearing impairment) for Meniere's 
syndrome with defective hearing.  Thus, the Board will 
initially consider whether the assignment of separate ratings 
for tinnitus, hearing impairment, and vertigo will result in 
an evaluation in excess of 30 percent disabling for the 
service-connected Meniere's syndrome with defective hearing 
under Diagnostic Code 6100-6205, or in the alternative, a 
higher overall rating when considered in combination.  

Having reviewed the record, the Board has concluded that an 
evaluation in excess of 30 percent disabling is not warranted 
for the hearing impairment associated with the service-
connected Meniere's syndrome.  In applying the schedular 
criteria to the results of the veteran's most recent VA 
audiological examination (March 1999), the left ear is 
classified as Level IV, with an average puretone threshold of 
56 dB and speech recognition of 76 percent.  The right ear is 
classified as Level XI, with an average puretone threshold of 
85 dB and speech recognition of 20 percent.  The Level IV 
hearing loss shown on the most recent examination has been 
utilized for rating purposes, as the additional examination 
reports (1997 and 1999) of record show findings consistent 
with a Level III hearing loss and a Level II hearing loss 
only.  For evaluating hearing loss in both ears, the Schedule 
bases compensability on the level of hearing in the better 
ear considered with the level of hearing acuity in the poorer 
ear.  According to Table VI, 38 C.F.R. § 4.85 (2000), a 30 
percent evaluation is appropriate where the hearing acuity is 
Level IV in the better ear and Level XI in the poorer ear.  
Diagnostic Code 6100, 38 C.F.R. § 4.85 (2000).  

The Board has also evaluated the veteran's hearing impairment 
utilizing the recently enacted provisions of 38 C.F.R. 
§ 4.86(a), which pertain to exceptional patterns of hearing 
impairment.  38 C.F.R. § 4.86(a) is applicable as the 
puretone threshold at each of the frequencies of 1000, 2000, 
3000, and 4000 Hz has been shown to be above 55 dB in the 
right ear.  Thus, it is appropriate to determine the level of 
hearing acuity through the use of Table VIA, which provides 
numeric designations for hearing impairment based only on 
puretone threshold average.  The evidence indicates findings 
of an average 86 dB puretone loss in the right ear on VA 
examination in 1997; and an average 85 dB puretone loss in 
the right ear on VA examination in 1999.  These findings 
correspond to a Level VIII hearing loss for the right ear 
under Table VIA.  

Therefore, it is appropriate to use Table II in this instance 
(as outlined above) as use thereof results in a higher level 
(Level XI) of hearing loss in the right ear.  The record does 
not indicate that audiometric findings for the left ear 
warrant the use of Table VIA under 38 C.F.R. § 4.86(a) 
(2000).  In addition, application of 38 C.F.R. § 4.86(b) 
(2000) is not appropriate in this instance as the evidence 
does not indicate puretone thresholds of 30 dB or less at 
1000 Hz with puretone thresholds of 70 dB or more at 2000 Hz 
in either the right ear or the left ear.  Thus, the use of 
Table VIA does not result in a higher rating for the service-
connected hearing impairment.  

In light thereof, the veteran's currently manifested hearing 
impairment is consistent with a 30 percent rating under the 
revised diagnostic criteria which became effective June 10, 
1999.  Thus, an evaluation in excess of 30 percent disabling 
is not warranted for the hearing impairment associated with 
service-connected Meniere's syndrome under Diagnostic Code 
6100-6205.  

As noted, a separate evaluation of 10 percent disabling has 
been assigned for tinnitus under Diagnostic Code 6260.  Under 
6260, 10 percent is the maximum allowable evaluation.  As the 
veteran is currently in receipt of the highest evaluation for 
tinnitus, a higher rating is not warranted therefor.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Finally, the Board must consider whether a higher overall 
rating is warranted for Meniere's syndrome based on the 
assignment of a separate rating for vertigo (a peripheral 
vestibular disorder).  Having reviewed the record, the Board 
has determined that a separate compensable evaluation is not 
warranted for vertigo.  Specifically, on VA examination in 
1997, the veteran indicated that dizziness and balance 
problems had improved, and on VA outpatient treatment in 
1999, the veteran denied dizziness or vertigo, and he 
attributed light-headedness to anxiety attacks.  Thus, the 
veteran has not reported symptoms of dizziness or vertigo 
either on VA examination or when presenting for VA treatment.  
At his personal hearing in October 1999, the veteran 
indicated that dizziness comes and goes; however,  
the record does not include objective findings of dizziness, 
vertigo, or imbalance which would support a diagnosis of 
vestibular disequilibrium.  As such, a compensable evaluation 
is not warranted for the manifestations of Meniere's syndrome 
under Diagnostic Code 6204.

Thus, the Board finds that the veteran's hearing impairment 
is consistent with a 30 percent rating and tinnitus is 
ratable as 10 percent, and therefor, the combined evaluation 
for the manifestations of Meniere's syndrome is currently 40 
percent.  38 C.F.R. § 4.25 (2000).  

The Board has also considered whether the use of the revised 
criteria found in Diagnostic Code 6205 would result in a 
higher rating for this disability.  The available evidence 
suggests that the veteran's long-standing Meniere's syndrome 
is primarily manifested by sensory deafness or total hearing 
loss in the right ear and constant tinnitus on that side, 
which he has rated as a 10 in severity on a scale of 1-10.  
On VA examination in 1997, the veteran reported that 
dizziness and balance problems had improved, and his main 
complaint was of incapacitating tinnitus.  At the time of VA 
outpatient treatment in 1999, the veteran denied dizziness or 
vertigo, and complaints of light-headedness were attributed 
to his anxiety attacks.  

Thus, the evidence does not indicate that the service-
connected Meniere's syndrome is currently productive of 
attacks of vertigo or cerebellar gait.  In statements on 
appeal, the veteran has indicated that he has attacks of 
unsteady and sideways reeling while walking.  As noted, at 
his personal hearing he testified that he sometimes stumbles 
but seldom falls as a result of his Meniere's syndrome and 
that dizziness comes and goes.  However, the record does not 
include objective documentation of cerebellar gait or 
imbalance associated with the service-connected Meniere's 
syndrome, and the veteran has denied dizziness and vertigo 
both on VA compensation examination and when presenting for 
VA outpatient treatment.  Thus, the veteran's subjective 
contentions are not corroborated by the objective evidence.  

As such, the Board finds that the available evidence does not 
indicate that the veteran suffers from attacks of vertigo and 
cerebellar gait occurring form one to four times a month, 
which is required for the assignment of a 60 percent rating 
under the new criteria found in Diagnostic Code 6205.  Thus, 
the evidence does not indicate that Meniere's syndrome is 
productive of symptomatology which is consistent with a 
rating in excess of 40 percent disabling under the new 
diagnostic criteria as contemplated by Diagnostic Code 6205.  

As an evaluation in excess of 30 percent disabling is not 
warranted under Diagnostic Code 6205, the separate ratings of 
30 percent disabling under Diagnostic Code 6100 and 10 
percent disabling under Diagnostic Code 6260 result in a 
higher overall rating of 40 percent for Meniere's syndrome 
with defective hearing, when the separate ratings for hearing 
impairment and tinnitus are considered in combination.  As 
such, it is appropriate to continue the separate evaluations 
for defective hearing (hearing impairment) under Diagnostic 
Code 6100 and tinnitus under Diagnostic Code 6260.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against a finding 
that rating in excess of 30 percent disabling is warranted 
for Meniere's syndrome with defective hearing.  As the 
preponderance of evidence is unfavorable, there is no doubt 
to be resolved.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000) since the veteran has argued that his 
service-connected bilateral hearing loss disability has 
interfered with his ability to obtain and retain employment.  
The record reflects that the manifestations of the disability 
are those specifically contemplated under the schedular 
criteria. The disability has not necessitated frequent 
periods of hospitalization nor is there any other indication 
in the record that the average industrial impairment, as 
opposed to the veteran's individual industrial impairment, 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent disabling is denied for 
Meniere's disease with defective hearing under Diagnostic 
Code 6100-6205.  


REMAND

Having reviewed the record, the Board has determined that the 
claim for the assignment of an initial rating in excess of 50 
percent disabling for depression must be returned to the RO 
as further evidentiary development is warranted.  The Board 
notes that VA is held to have constructive notice of 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits. Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  In addition, the duty to 
assist a claimant in the development of facts pertinent to 
compensation claims includes the duty to obtain records of 
relevant medical treatment or examination of the veteran at 
VA health care facilities, if the claimant furnishes 
information sufficient to locate those records.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

The record indicates that there are pertinent VA records 
which have not been obtained or considered in conjunction 
with the claim for an initial rating in excess of 50 percent 
disabling for depression.  In his Notice of Disagreement, 
dated July 1999, the veteran asked that his medical records 
be reviewed again, and he specifically requested that the VA 
records since April 1999 be considered in conjunction with 
his appeal.  At his personal hearing in October 1999, the 
veteran indicated that he is seen monthly for treatment by a 
psychiatrist and a counselor.  

However, the record does not indicate that the RO sought the 
additional mental health treatment records dated from April 
1999 and thereafter for consideration with regard to this 
claim.  Thus, the record indicates the existence of 
additional or outstanding VA records and the veteran has 
asked that these records be considered in support of his 
claim.  The Board therefore finds that a remand is necessary 
in order to ensure that all of the available VA treatment 
records have been considered in conjunction with the 
veteran's appeal, in light of the holding in Bell, supra.

On remand, the RO will have the opportunity to consider the 
assignment of separate, or "staged" ratings for separate 
periods of time, in light of the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999).  This is appropriate as the 
instant claim was developed from the initial rating assigned 
following a grant of service connection for depression.

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should request copies of the 
veteran's mental health treatment records 
from the Charleston VAMC, where he is 
followed for depression on a monthly 
basis, for the period of April 1999 to 
the present time.  

2.  Upon completion of the foregoing, the 
RO should review the instant claim based 
on all of the evidence which is now of 
record, to include consideration of the 
potential for "staged" ratings.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

